internal_revenue_service department of the treasury index no washington dc contact person telephone number in reference to gg fbeo - plr-116469-98 dec g98 entiye state s dear this responds to your letter of date-and subsequent correspondence on behalf of entity e requesting a ruling concerning the proposed deferred_compensation plan the plan which e intends to be an eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 e is represented to be a state s governmental entity described in sec_457 provided that e receives a ruling regarding the plan’s eligible status from the service e plans to make the plan available for adoption by state or local governmental entities within a certain category specified in the plan and which are located within state s under the plan an employee may elect to defer compensation that would have been received for services rendered to a governmental entity in state s that adopts e’s plan in any taxable_year until attainment of age death separation_from_service with the employer or until the occurrence of an unforeseeable_emergency the plan also includes a provision permitting an in-service distribution of dollar_figure or less from a participant’s account provided that the total amount payable to the participant under the plan does not exceed the dollar limit under sec_411 currently dollar_figure the participant had not previously received an in-service distribution of the total amount payable to him or her under the plan no amount had been deferred under the plan for the participant during the two-year period ending on the date of such in-service distribution and the participant had elected to receive the distribution the participant's election to defer compensation under the plan must be filed prior to the beginning of the month in which his or her salary reduction agreement becomes effective the plan provides for a maximum amount that may be deferred by a participant in any taxable_year and also provides for a catch-up computation for amounts deferred for one or more of the participant's last three taxable years ending before he attains normai retirement age under the plan the amounts that may be deferred under the annual maximum limitation and the catch-up provision are within the limitations of sec_457 including the sec_457 coordinated deferral provision plr-116469-98 with certain limitations a participant may elect the manner in which his deferred amounts will be distributed the election must be made prior to the date any such payment must commence to the participant if the participant fails to make a timely election distribution will commence at the time and in the manner set forth in the plan the manner and time of benefit payout must meet the distribution_requirements of sec_401 and sec_457 of the code the plan further provides that the trustee of its assets must hold all the sec_457 plan's assets for the exclusive benefit of the participants and their beneficiaries and that all amounts deferred under the pian must be transferred to the trust within an administratively reasonable_time period ie within business days after the end of the month in which such amounts were deferred the trust is represented to be a valid trust under state law the rights of any participant or beneficiary to payments pursuant to the plan are generally nonassignable and not subject_to attachment garnishment pledge or garnishment the plan provides that distribution to an alternate_payee pursuant to a domestic_relations_order may occur or commence only when the participant himself becomes eligible to receive distributions under the plan and under sec_457 if such alternate_payee receives rights to amounts in a participant's account under a domestic_relations_order the plan may maintain a bookkeeping account for such beneficiary the plan_administrator may make distributions from such account pursuant to the domestic_relations_order to the alternate_payee at or after the time sec_457 permits distributions from the participant's account sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible_deferred_compensation_plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shalt be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary sec_457 prescribes that an eligible_deferred_compensation_plan must meet the distribution_requirements of sec_457 sec_457 provides that for a sec_457 plan to be an eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ii when the participant is separated from service plr-116469-98 with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations however sec_401 generally allows plans to postpone the required_beginning_date until april of the calendar_year following the later of the calendar_year in which the employee retires or in which he attains age sec_1_457-2 of the income_tax regulations defines an unforeseeable_emergency as severe financial hardship to the participant resulting from a sudden and unexpected illness or accident of the participant or of a dependent loss of the participant's property due to casualty or other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the control of the participant sec_457 provides that if a sec_457 plan is or becomes an ineligible plan then the deferred_compensation shall be included in the gross_income of the participant or beneficiary for the first taxable_year in which there is no substantial_risk_of_forfeiture of the rights to such compensation and the tax treatment of any amount made available under such plan to a participant or beneficiary shall be determined under sec_72 relating to annuities sec_457 provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries a basic requirement prescribed by sec_457 is that an eligible sec_457 plan must meet the sec_457 distribution_requirements described above in order to retain its tax-deferred eligible status a sec_457 plan would violate these provisions of sec_457 and the regulations thereunder if the participant or anyone else received a distribution earlier than the earliest date established in sec_457 sec_3401 defines wages as all remuneration for services performed by an employee for his employer subject_to certain exceptions under sec_31_3401_a_-1 of the employment_tax regulations wages is defined in pertinent part as all remuneration for services performed by an employee for his employer unless specifically excepted under sec_3401 sec_3402 of the code provides that except as otherwise provided every employer making payment of wages shall deduct and withhold upon such wages a tax determined in accordance with tables or computational procedures prescribed by the secretary employment_tax regulations sec_31_3402_a_-1 provides that wages are plr-116469-98 considered to be paid for federal_income_tax withholding purposes when actually or constructively paid in order to constitute constructive_payment the wages must be credited to or set apart for the employee without any substantial limitation or restriction as to the time or manner of payment or condition upon which payment is to be made and must be made available so that they may be drawn at any time and their payment brought within the employee's own control and disposition additionally sec_3405 of the code provides special rules for pensions annuities and certain other deferred_compensation temporary employment_tax regulations sec_35_3405-1 a-23 provides that amounts paid from a plan described in sec_457 are wages under sec_3401 and that the general wage withholding rules not the special rules of sec_3405 apply to these payments based upon the provisions of the revised plan summarized above and the documents presented we conclude as follows the deferred_compensation pian established by entity e is an eligible_deferred_compensation_plan as defined in sec_457 of the internal_revenue_code_of_1986 eligible employers within state s that adopt this plan will have adopted an eligible_deferred_compensation_plan as defined in sec_457 amounts of compensation deferred in accordance with the plan including any income attributable to the deferred_compensation will be includible in the recipient's gross_income for the taxable_year or years in which amounts are paid or otherwise made available to an employee or beneficiary in accordance with the terms of the plan e's plan will not become an ineligible plan described in sec_457 solely because its administrator or trustee complies with a domestic_relations_order requiring the distribution of the benefits of a participant in pay status currently eligible to receive distributions under sec_457 to the alternate_payee named in the order such as the participant's spouse or ex-spouse to meet the participant's obligations with respect to alimony support or division of marital rights the trust established under e’s sec_457 plan is treated under sec_457 as an organization_exempt_from_taxation under sec_501 plr-116469-98 amounts deferred under sec_457 are not subject_to federal_income_tax withholding at the time of deferral rather under sec_3401 amounts deferred will be wages subject_to federal_income_tax withholding at the time paid or made available to the participant or beneficiary under the plan no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than e's plan described above in addition this ruling applies only to deferrals made after the date this ruling was issued if the plan is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to entity e and the employees of the governmental entities within state s that adopt e's plan and applies only to the plan submitted on date and revised in accordance with the amendments submitted on date sec_61 k of the internal_revenue_code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_98_1 r b however when the criteria in section dollar_figure of revproc_98_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely yours ol math robert d patc assistant chief br office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purposes
